Citation Nr: 1329748	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in February 2011 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim so that the Veteran could undergo a VA examination.  The RO scheduled the Veteran for an examination in March 2011; but the Veteran failed to report.  He has since sent a March 2012 statement in support of the claim in which he stated that he never received notification of the examination, most likely because he was in the process of moving to Arkansas.  He has asked for the examination to be rescheduled in Little Rock, Arkansas. 

Given the Veteran's willingness to attend a rescheduled examination, the Board finds that the examination should be rescheduled.

The Veteran noted that his current address is 4706 Marion Dr., England, Arkansas 72046.  However, an even more recent correspondence (dated February 2013) contains the address 36491 Hwy #36, Pearl River, Louisiana 70452.  The RO should determine the Veteran's current address and notify the Veteran of the rescheduled hearing.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.
  
2.  The RO should determine the Veteran's current address.    

3.  Schedule a VA medical examination in order to determine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service- connected disabilities alone are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history.  Age cannot be considered in rendering the requested opinion.  A rationale for all opinions and conclusions should be provided, and the examination report must indicate whether the claims file was reviewed in conjunction with the examination. 

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



